Citation Nr: 1734094	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-10 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial increased rating in excess of 10 percent for a right knee disability.

2. Entitlement to an initial increased rating in excess of 10 percent for a left knee disability.


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2005 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran previously wrote that the RO incorrectly considered the left knee as the primary injury and the right knee as secondary to the left.  According to the Veteran, it should have been the other way around.  However, as service connection has been granted for both knees, and as the disability rating does not depend on which knee was primarily injured, the Board will simply refer to the right and left knee disability without further discussion of which was the primary or secondary injury.


FINDINGS OF FACT

1. The Veteran's right knee does not have ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum, and, even considering his complaints of pain and function loss, limitation of flexion or extension has not been demonstrated.  

2. The Veteran's left knee does not have ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum, and, even considering his complaints of pain and function loss, limitation of flexion or extension has not been demonstrated.





CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial increased rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).

2. The criteria for entitlement to an initial increased rating in excess of 10 percent for a left knee disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.  
 
Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Actually painful, unstable, or malaligned joints due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran was afforded a VA examination for his knees in February 2009.  The examiner noted a report of sharp and pulsating pain in the knees that could be elicited by physical activity.  The Veteran endorsed symptoms of lack of endurance and fatigability, but denied weakness, stiffness, swelling, heat, redness, giving way, locking or dislocation.  The Veteran reported being unable to claim stairs or bend, having grinding and popping sounds when bending, being unable to walk more than two blocks or run, and having constant pain and severely limited physical activity.

Upon examination the examiner noted tenderness in both the right and left knees, but no signs of edema, effusion, weakness, redness, heat, guarding or subluxation.  The knees also had crepitus but no genu recurvatum or locking pain.  Range of motion testing revealed normal flexion to 140 degrees in both knees with pain occurring at 140 degrees.  Extension was normal to zero degrees with no notation of pain.  After repetitive use the examiner noted that the knees were limited by pain and lack of endurance.  Joint function was not limited by fatigue, weakness, or incoordination.  There was no additional limitation of motion after repetition for either knee.  All stability tests for both knees were within normal limits.  The right knee, but not the left knee, showed degenerative arthritis changes.  The examiner diagnosed left knee patellofemoral pain syndrome and right knee degenerative arthritis.

The Veteran also had x-rays performed in February 2009.  The impressions were an unremarkable left knee and minimal developing lateral tibial plateau osteophyte on the right knee.  

In a May 2010 written statement, the Veteran disagreed with his rating award, stating that his service connected disabilities impaired "every aspect of my life" including "standing for long periods, walking long distances and/or sitting for long periods."  He further stated that the disabilities "prevented me from participating and completing tasks at my place of employment."  

In an April 2012 written statement, the Veteran added that "every life activity is affected by my knee(s) pain.  Kneeling, bending, standing, walking, exercise, job related activities, house hold duties are all excruciating.  This also leads to lack of sleep due to constant pain."  

The Veteran was afforded another VA examination in August 2015.  The examiner reported that the Veteran did not have a current diagnosis associated with his knees.  According to the examiner, the x-rays showed a completely normal right knee and no symptoms or physical findings of patellofemoral syndrome of the left knee.  The examiner noted no swelling or instability or locking, but that the Veteran avoided activities that caused discomfort.  Flare-ups were not reported and the Veteran did not report having functional loss or functional impairment of the joint, including after repeated use.

Range of motion testing for both knees were rated as "all normal," there was no pain noted on the examination, there was no pain on weight bearing, there was no tenderness or pain on palpation, and there was no objective evidence of crepitus.  The Veteran was able to perform repetitive use without any functional loss or range of motion loss for both knees.  

The examiner reported normal muscle strength, no ankylosis, no subluxation, no instability, no effusion, no meniscus condition, and no other pertinent physical findings.  There was no functional loss, and the imaging studies were normal.

Each of the Veteran's knees has been rated 10 percent disabling.  Knees can be rated for ankylosis under Diagnostic Code 5256, subluxation or lateral instability under Diagnostic Code 5257, dislocated cartilage under Diagnostic Code 5258, removal of cartilage under Diagnostic Code 5259, limitation of flexion under Diagnostic Code 5260, limitation of extension under Diagnostic Code 5261, tibia or fibula impairment under 5262, and genu recurvatum under Diagnostic Code 5263.  38 C.F.R. § 4.71a.  Traumatic arthritis (Diagnostic Code 5010) is to be rated as degenerative arthritis (5003).  Degenerative arthritis is to be rated under the appropriate diagnostic codes for the joint (i.e. Diagnostic Codes 5256-5263 for the knees), but if the arthritis results in a noncompensable limitation of motion, then a 10 percent rating is applied.

The examinations and the Veteran's statements did not reveal ankylosis, subluxation or lateral instability, dislocated or removed cartilage, tibia or fibula impairment, or genu recurvatum.  In addition, although the first VA examination noted pain on motion, it also noted a normal range of motion for both knees.  Accordingly, the Veteran would be non-compensable under the rating criteria for each of the knee Diagnostic Codes.  But since the first VA examination noted arthritis and pain a 10 percent rating was appropriate under Diagnostic Code 5010 and under the provisions of 38 C.F.R. § 4.59.  There is no higher rating available for pain alone.

The later VA examination opined that the Veteran did not have a knee disorder of either knee.  This examination does not support a higher rating.

It is acknowledged that the VA examiner did not explicitly state whether range of motion testing was done under active or passive measurement or both.  That omission, however, does not require a remand.  As discussed in Correia v. McDonald, 28 Vet. App. 158, 165 (2016), these tests are required "to permit an adjudicator to assess the effect of painful motion."  The recent examiner, however, did not find a current knee condition to exist and did not observe pain under any of the testing performed.  Without a diagnosis or pain there can be no measurable effect of painful motion in a new examination.  Any error was therefore harmless.  Of course, if the Veteran's knees worsen in the future, he may file for an increased rating at that time.  

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Other Considerations

The Board has construed the Veteran's statements that the percent awarded did not represent the entirety of his injuries as a request for an extraschedular rating; however, the record does not show that the service-connected knees are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).
 
The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate, and no extra-schedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" such as marked interference with employment and frequent periods of hospitalization.

The Veteran's symptoms have largely been limited to pain and limitations due to pain such as limitations on continued standing, walking, bending, and other physical movements.  The rating criteria take these limitations into account where it accounts for limitation of motion and pain of joints.  For example, a limitation of bending due to pain would result in limitation of flexion or extension that the rating criteria would rate.  The examiners, however, found no such limitation of flexion.  As the Veteran's symptom is pain, and the schedule accounts for pain, the rating criteria are adequate and referral for extraschedular consideration is not necessary.

As the evidence of record does not raise the issue of extra-schedular consideration based on the collective effect of multiple service-connected disabilities, it need not be considered.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The issue of a total disability rating based on individual unemployability has also not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial increased rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial increased rating in excess of 10 percent for a left knee disability is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


